Order filed February 12, 2015.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-14-00696-CR
                               ____________

               ALEJANDRO MORALES CALLES, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee


                   On Appeal from the 184th District Court
                            Harris County, Texas
                       Trial Court Cause No. 1384626


                                   ORDER

      Appellant is represented by appointed counsel, Melissa Martin. Appellant’s
brief was originally due November 10, 2014. We granted a total of 90 days
extension of time to file appellant’s brief until February 10, 2015. When we
granted the last extension, we noted that no further extensions would be granted
absent exceptional circumstances. No brief was filed. On February 9, 2015,
counsel filed a further request for extension of time to file appellant’s brief.
Counsel did not allege any exceptional circumstances in the request.

      We deny the request for extension and issue the following order.

      We order Melissa Martin to file a brief with the clerk of this Court on or
before March 12, 2015. If counsel does not timely file appellant’s brief as ordered,
the Court will issue an order abating the appeal and directing the trial court to
conduct a hearing to determine the reason for the failure to file the brief and the
consideration of sanctions, appointment of new counsel, or other appropriate relief.



                                  PER CURIAM



Panel consists of Justices Jamison, Busby and Brown